Citation Nr: 0619101	
Decision Date: 06/29/06    Archive Date: 07/07/06

DOCKET NO.  04-18 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for respiratory disorders 
including chronic obstructive pulmonary disease (COPD), 
emphysema, and asbestosis, to include as due to exposure to 
ionizing radiation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States 


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from May 1954 to January 1958.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Medical and Regional Office (RO) in Fargo, North Dakota.



FINDINGS OF FACT

1.  The evidence reflects that the veteran neither 
participated in a radiation-risk activity nor has one of the 
diseases that warrant presumptive service connection under 
the applicable regulations relating to exposure to ionizing 
radiation.

2.  The preponderance of the competent evidence of record 
reflects that the veteran did not have a chronic respiratory 
exposure in service, one did not arise for many years 
thereafter, and his current respiratory disorders are not 
related to radiation exposure or his military service.


CONCLUSION OF LAW

A respiratory disorder, including COPD, emphysema, and 
asbestosis, was not incurred in or aggravated by service, and 
may not be presumed to have been incurred in service due to 
exposure to ionizing radiation.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311 (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), and its implementing 
regulations redefine the obligations of VA with respect to 
its duties to notify and assist claimants.  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the Court discussed both 
the timing and content of the VCAA's notice requirements.

The Pelegrini Court held that VCAA notice must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini, 18 Vet. App. at 115, 120.  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The RO 
complied with this timing requirement here by sending a 
February 2003 VCAA letter prior to its initial, June 2003 
denial of the veteran's claim.

The Court in Pelegrini also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-121.  See also Mayfield, 19 
Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  VCAA notification need not be 
contained in a single communication and the law and 
regulations are silent as to the format to be used.  
Mayfield, 444 F.3d at 1333.

The February 2003 letter met the VCAA's requirements 
regarding the content of notification.  In it, the RO 
indicated that it was working on the veteran's claim for 
respiratory problems related to radiation exposure including 
emphysema, asbestosis, and COPD.  It asked him to send 
information regarding his current diagnosis, the date he was 
first diagnosed, complete clinical records, the dates, 
places, and circumstances of exposure to ionizing radiation, 
and information regarding his exposure to carcinogens and any 
family history of cancer.  It also attached a questionnaire 
regarding his claimed exposure to radiation during airborne 
operations.  The letter also explained the requirements for 
establishing service connection generally on a direct and 
presumptive basis and specifically how to establish service 
connection with regard to exposure to asbestos, mustard gas, 
or Lewisite exposure. The RO also told the veteran the 
evidence it would request and told him to submit the needed 
evidence promptly or to notify the RO that he had no 
additional information to submit.

In addition, while this appeal was pending, on March 3, 2006, 
the Court decided Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, i.e., 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Id. at 
484.  The Court held that upon receipt of an application for 
a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
19 Vet. App. at 486.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id. at 488.

Although the veteran has been provided with notice of what 
type of information and evidence is needed to substantiate 
his claim for service connection for respiratory disorders, 
he was not provided information regarding a disability rating 
or the effective date that would be assigned if this claim 
were granted.  Despite this inadequate notice, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  Because the Board will deny the 
veteran's service-connection claim, any question as to the 
appropriate disability rating or effective date to be 
assigned is rendered moot, as there is no disability rating 
or effective date to assign.

Moreover, VA complied with the VCAA's duty to assist 
provisions and their implementing regulations.  In the 
present case, the National Personnel Records Center (NPRC) 
indicated in a September 2002 letter that if the veteran's 
service-related records had likely been destroyed by fire.  
The probable destruction of the veteran's service medical 
records (SMRs) by fire imposes a particularly great duty upon 
VA to assist the veteran.  See Moore v. Derwinski, 1 Vet. 
App. 401, 406 (1991).  VA fulfilled this heightened duty to 
assist here.  The RO obtained all of the private medical 
records that the veteran identified, and he did not indicate 
he had received any VA medical treatment.  The RO again 
requested the veteran's SMRs in October 2002 and was again 
informed by the NPRC that they were "fire related" and 
there were no SMRs available.  Moreover, the veteran 
indicated in a February 2003 Statement in Support of Claim 
(VA Form 21-4138) that he had been informed that he could 
provide additional information in support of his claim and 
that he had provided all of the information that he had 
available and had no other information to add to his claim.  
Thus, there is no indication that there are any other 
existing records exist that should be requested, or that any 
pertinent, existing  evidence was not received.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claim.

Service connection is available for certain specified 
disabilities becoming manifest in a "radiation-exposed 
veteran."  38 U.S.C.A. § 1112(c)(1), (2); 38 C.F.R. § 
3.309(d)(1), (2) (2005).  The term "radiation-exposed 
veteran" means a veteran who participated in a "radiation-
risk activity."  38 U.S.C.A. § 1112(c)(3)(A) (West 2002); 38 
C.F.R. § 3.309(d)(3)(i) (2005).  The term "radiation-risk 
activity" means onsite participation in a test involving the 
atmospheric detonation of a nuclear device; the occupation of 
Hiroshima or Nagasaki during the period beginning on August 
6, 1945, and ending on July 1, 1946; or internment as a 
prisoner of war of Japan during World War II resulting in an 
opportunity for exposure to radiation comparable to those 
occupying Hiroshima or Nagasaki.  38 U.S.C.A. § 1112 
(c)(3)(B) (West 2002); 38 C.F.R. § 3.309(d)(3)(ii) (2005).

The veteran has claimed in his October 2002 claim form (VA 
Form 21-526), in a statement received in May 2004, and 
elsewhere, that he was exposed to radiation during service in 
1956 or 1957 while a gunner on a high altitude flight through 
an area where atomic bomb testing had taken place.  However, 
the veteran neither has one of the diseases specified in 
38 C.F.R. §§ 3.309(d)(2) or 3.311(b)(2) (2005) nor was he 
involved in a "radiation-risk activity" as defined in the 
applicable laws and regulations.  While he has alleged flying 
through airspace where atomic bomb testing took place, he did 
not indicate that the aircraft in which he was flying was in 
the area as direct support of any nuclear test.  He is 
therefore not eligible for service connection as a 
"radiation-exposed veteran."  However, even if a veteran is 
found not entitled to a regulatory presumption of service 
connection, his claim must still be reviewed to determine if 
service connection can otherwise be established.  See 38 
C.F.R. § 3.304(d) (2005) ("Presumptive periods are not 
intended to limit service connection to diseases so diagnosed 
when the evidence warrants direct service connection"); 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (Radiation 
Compensation Act of 1984 does not preclude veteran from 
establishing service connection with proof of actual direct 
causation); EF v. Derwinski, 1 Vet. App. 324, 326 (1991) 
(Board must review all issues reasonably raised from a 
liberal reading of all documents in the record).

There are two ways to establish service connection on a 
direct incurrence basis.  One way is to establish that there 
is (1) a current disability, (2) in-service incurrence of a 
disease or injury, and (3) a nexus between the two.  Rose v. 
West, 11 Vet. App. 169, 171-172 (1998).  See also 38 C.F.R. 
§ 3.303(d) (2005) (service connection may be granted when all 
of the evidence, including that pertinent to service, 
indicates that a disease diagnosed after discharge was 
incurred in service).  The second, alternative way to 
establish service connection is to show that the veteran had 
a chronic disorder in service and that the veteran currently 
has the same disorder, or that a disorder manifested itself 
during service and was not identified until later but there 
was continuity of symptomatology related to the current 
disorder after service.  Rose v. West, 11 Vet. App. at 170, 
171-172 (citing 38 C.F.R. § 3.303(b) (2005)).

There is no evidence of record showing entitlement to service 
connection on either basis.  There are diagnoses of multiple 
respiratory-related disorders in the private medical records, 
including, but not limited to, chronic interstitial fibrosis, 
pleural fibrosis, and pulmonary hyperinflation possibly due 
to bulous emphysema (December 1983), COPD (March 1987), 
obstructive lung disease (February 1996), hypoxemia (July 
1998), nodular parenchymal lesion (February 1999), pleural 
placquing (March 1999), COPD (March 2001), bronchitis (May 
2002), and COPD/emphysema (September 2002).  However, there 
is no competent medical evidence that any of these disorders 
is related to radiation exposure or anything in the military 
service of the veteran, as opposed to his smoking two to 
three packs of cigarettes per day for about forty years 
according to Dr. "M.W." in June 1998 and Dr. "W.B." in 
January 1996.  In June 1998, the veteran denied to Dr. 
"M.W." any exposure to organic dust or asbestos exposure, 
while he alleged post-service exposure to asbestos to Dr. 
"W.D." in July 1999.  Although Dr. "W.B." indicated in 
June 1996 that the veteran was exposed to radiation and 
oxygen deprivation in the Air Force, this was based on the 
veteran's own recounting of his history.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995) (a bare transcription of lay 
history, unenhanced by additional comment by the transcriber, 
does not become competent medical evidence merely because the 
transcriber is a health care professional).  Moreover, Dr. 
"W.B." also stated in June 1996 that the veteran did not 
become injured in the Air Force and had not to that point 
become ill because of any of his exposures in the Air Force.  
In addition, although the veteran has stated his belief that 
there is a relationship between his respiratory disorders and 
radiation exposure during service, he is not competent to 
testify as to the etiology of his respiratory disorders 
because he does not possess the requisite expertise to opine 
on this medical issue.  Cromley v. Brown, 7 Vet. App. 376, 
379 (1995).

Further, although the SMRs were destroyed by fire, the 
veteran has not indicated that he was diagnosed with a 
chronic respiratory disorder in service, and wrote in his May 
2004 letter that he did not offer an on-the-record report of 
the incident involving claimed radiation exposure for fear of 
jeopardizing his crew's flight proficiency rating.  Moreover, 
the first diagnosis of a respiratory disorder of any kind 
appears to be the December 1983 diagnosis of fibrosis and 
pulmonary hyperinflation possibly due to emphysema, about 
twenty-five years after service, thus reflecting an absence 
of continuity of symptomatology.

Moreover, the veteran is not entitled to a VA examination to 
determine the etiology of his respiratory disorders, as 
requested by his representative in the June 2006 Informal 
Hearing Presentation.  One of the provisions of the VCAA, 38 
U.S.C.A. § 5103A(d) (West 2002), provides that VA will 
provide a medical examination if the evidence reflects the 
existence of a current disability that may be associated with 
military service, but the record does not contain sufficient 
medical evidence to decide the claim.  See also 38 C.F.R. 
§ 3.159(c)(4) (2005); Charles v. Principi, 16 Vet. App. 370, 
374-75 (2002).  However, there is no evidence other than the 
veteran's own statements that his respiratory disorders may 
be associated with service, and these statements are not 
competent evidence for the reasons explained above.

In sum, the evidence reflects that the veteran does not meet 
the definitions of a radiation-exposed veteran or one who 
engaged in a radiation-risk activity and does not have a 
disease that is presumptively service-connected based on such 
radiation exposure, so he is not entitled to presumptive 
service connection based on radiation exposure.  Nor is the 
veteran entitled to direct service connection for his 
respiratory disorders because the evidence reflects that he 
did not have a chronic respiratory disorder in service, one 
did not arise for many years thereafter, and his current 
respiratory disorders are not related to radiation exposure 
or his military service.  The benefit-of-the-doubt doctrine 
is therefore not for application, and the claim for service 
connection must be denied.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2005); Alemany v. Brown, 9 
Vet. App. 518, 519-20 (1996).




ORDER

The claim for service connection for respiratory disorders, 
including COPD, emphysema, and asbestosis, to include as due 
to exposure to ionizing radiation is denied.


____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


